


Exhibit 10.32

Employment Agreement




THIS AGREEMENT:   

September 8, 2014 (the “Effective Date”),







BETWEEN:

WestMountain Gold, Inc. a company duly incorporated under the laws of Colorado,
with operations in Colorado and Idaho.   (the “Company”)




AND:

James W. Creamer III, an individual residing in Sandpoint, Idaho (the
“Executive”)




WHEREAS:




A.

The Company is incorporated under the laws of Colorado and carried on the
business of mineral exploration and development;




B.

The Executive is one of the key executives of the Company;




C.

The parties wish to formalize the terms of the Executive’s relationship with the
Company; and




D.

It is of material value to the Company and the Executive to expressly set out
the Executive’s rights and the Company’s obligations, in the event of a Change
of Control (as defined herein) of the Company so that in the event of a Change
of Control of the Company, the Executive will be encouraged to remain in the
Company’s employ until such a change of Control is completed or terminated
without fear of loss of the Executive’s rights under this agreement.




NOW THEREFORE:

In consideration of the premises and mutual covenants herein, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by both parties, the parties hereby covenant and agree with each
other as follows:




1.        EMPLOYMENT:




1.1      Effective Date.This Agreement shall be effective on the Effective Date.

1.2      Position and Term. The Company agrees to continue to employ the
Executive and the Executive agrees to serve the Company as Chief Financial
Officer of the Company. The term of this Agreement and employment is 25 months
and will be reviewed on an annual basis by the Board for renewal and if it not
renewed by Board approval by its anniversary date, the Agreement will continue
on a month to month basis on the same terms until Board approval, but the
employment and this Agreement may be terminated by either party as provided
herein.








--------------------------------------------------------------------------------




 

1.3      Duties and Reporting. The Executive shall report to and be directly
responsible to the board of directors of the Company (the "Board"). The
Executive will have the duties and authorities commonly associated with the
Executive's office and such other duties reasonably related thereto as may be
assigned by the Company from time to time. The Executive shall work a full-time
schedule for the Company and shall not engage in any other employment or
self-employment without written consent of the Board, which shall not be
unreasonably withheld.  The Executive shall devote sufficient time and attention
to the business and affairs of the Company, The Executive will work out of
Denver, Colorado, but will travel to corporate office in Sandpoint, Idaho on a
regular basis.

 

2.          COMPENSATION:




2.1      Salary. The Company will pay the Executive an annual salary in the
amount of $96,000 less lawful deductions, payable by equal bi-monthly
installments on the 15th and the last calendar day of each month. For all
purposes of this Agreement, ''Annual Salary" means the remuneration described in
this section (subject to adjustment under sub-section 2.2 below), and does not
include any other payments such as bonuses, share options, benefits, or amounts
of a similar nature.




2.2      Stock Option Award.  The Company shall issue up to1,000,000 options to
purchase common stock at $0.50 per share  subject to the vesting schedule as
follows:  250,000 options shall vest on the date of this agreement and 250,000
options shall vest on each of the first, second and third anniversaries of
employment.  All options may be exercised at any time on or after their vesting
date, but will expire if not exercised within seven years of the original grant
date.  All unvested options shall vest immediately upon a) a change of control
with the company or b) termination of the Executive without cause. Addition
stock compensation will be awarded in accordance to the company stock options
plan.


2.3      Review.  The Company will review the Annual Salary annually and will
make any adjustments it determines are reasonable i n the sole opinion of the
Board on the recommendation of the Company's compensation committee. The
compensation committee shall take into account, but shall not be limited to
considering, the Executive's performance, the financial and operating success of
the Company in the preceding twelve (1 2) months and salaries for comparable
positions in the marketplace. The Annual Salary shall not be reduced, except by
written agreement signed by the Executive.

 

2.4      Annual Bonus. The Company may pay the Executive on the anniversary of
the Effective Date, a discretionary bonus in an amount reasonable in the sole
opinion of the Board, based on the recommendation of the Company's compensation
committee.




2.5     Benefits. The Executive shall be entitled to participate in all
Executive benefit programs offered to the Company's executives from time to time
(the "Benefits"), including, without limiting the generality of the foregoing,
those set out in Schedule "A'" hereto, in accordance with and on the terms and
conditions generally provided from time to time by the Company. The Executive
agrees that the Company may substitute or modify the terms of the Benefits at
its discretion and will take best effort to provide comparable terms and
conditions without notice, provided that no material substitution or
modification of benefits made within 12 months after a Change of Control of the
Company shall be binding on the Executive without the Executive's consent All
insured benefits shall be governed by the terms of the policies in force.








--------------------------------------------------------------------------------


 

2.6     Incentive Plans. The Executive shall be entitled to participate in any
incentive programs for the Company's executives, including, without limiting the
generality of the foregoing , share option plans, share purchase plans,
profit-sharing or bonus plans (collectively, the "Incentive Plans"). Such
participation shall be on the terms and conditions of such Incentive Plans as at
the date hereof or as may from time to time be amended  or  implemented  by the
Board  in  its sole discretion. Except as hereafter specifically set out, the
Executive acknowledges that his participation in these Incentive Plans will be
to such extent, on such terns and in such amounts as the Board in its sole
discretion may decide from time to time, and the Executive shall have no
absolute entitlement to such participation.

 

Any amounts which the Executive may be granted under any Incentive Plan shall
not, for the purposes of this Agreement, be treated as salary. The Executive
agrees that except in respect to share opt ions or other incentive mechanisms
which have been granted to the Executive, the Company may  institute, reduce,
modify the terms of or eliminate its Incentive Plans from year to year in the
sole discretion of the Board or to meet regulatory or stock exchange
requirements.

 

2.7     Incentives on Termination. No incentive shall be payable to the
Executive after notice of termination of employment has been given or received
by the Executive, except for incentives which have been fully earned as at the
date of such notice which remain payable provided such termination is not for
just cause.

 

2.8     Vacation. The Executive shall be entitled to four (4) weeks' paid
vacation each calendar year, at such time or times as shall be agreed between
the Executive and the Company.

 

2.9     Expenses. The Executive shall be reimbursed by the Company for all
out-of-pocket expenses actually, necessarily and properly incurred by the
Executive in the discharge of duties for the Company. The Executive agrees that
such reimbursements shall be due only after the Executive has rendered an
itemized expense account to the Board of Directors and Chief Financial Officer
showing all monies actually expended on behalf of the Company and such other
information as may be required and requested by the Company.

 

2.10     Additional Benefits. The Company shall provide such additional benefits
as may be set out in Schedule "A''.











--------------------------------------------------------------------------------


 

3.     ADDITIONAL OBLIGATIONS OF THE EXECUTIVE

 

3.1    Discharge of Duties. The Executive will devote the Executive's time,
attention and ability to the business and affairs of the Company and its
subsidiaries as required to fulfill the Executive's duties hereunder and shall
not engage in any other work for remuneration without the consent of the Board.

 

3.2    Other Permitted Activities. The Executive will not become a director,
principal, agent, officer or employee of any other company without the prior
consent of the Board, such consent not to be unreasonably withheld. The
Company's consent herein shall not permit any appropriation or diversion by the
Executive of any business opportunity coming to the Executive in the Executive's
capacity as an Executive of the Company or otherwise in the course of the
Company's business.




3.3    Confidentiality. The Executive will not, at any time, or in any manner,
during the continuance of the Executive's employment hereunder or thereafter,
divulge any of the confidential information or secrets of the Company, including
but not limited to information about mineral properties in which the Company or
its affiliates has or is proposing to acquire an interest (collectively, the
"Confidential Information"), to any person or persons, except as required to
carry out the Executive's duties, without the previous consent in writing of the
Board. During the continuation of the Executive's employment or thereafter for a
period of one year, the Executive shall not use or attempt to use any
Confidential Information which the Executive may acquire in the course of his
employment for the Executive's own benefit or that of any other person, directly
or indirectly.

 

3.4     Business Opportunities. The Executive agrees to communicate at once to
the Company all material business opportunities which come to the Executive in
the course and scope of the Executive's employment or otherwise in the course of
the Company's business and to deliver to and assign ownership of to the Company
all inventions and improvements in the nature of the business of the Company
which, in the course and scope of the Company's business the Executive may
conceive, make or discover, become aware directly or indirectly or have
presented to the Executive and such business opportunities, inventions, and
improvements shall become the exclusive property of the Company without any
obligation on the part of the Company to make any payment for the same.

 

4.     TERMINATION

 

4.1     Resignation. Subject to section 1.2, the Executive may terminate this
Agreement  without Good Cause by giving the Company two (2) months'  advance
written notice, in which event, subject to section 4.7, the Executive shall not
be entitled to any severance payment, but shall be entitled to receive Annual
Salary and vacation pay earned to the date of termination and payment of any
reimbursable expenses.

 

4.2     Termination without cause. Subject to section 1.2, the Company may
terminate this Agreement and the employment of the Executive without cause at
any time by notice in writing stating the last day of employment (the
"Termination Date"), in which event the Company shall be obligated to pay to the
Executive, on the Termination Date, the following:








--------------------------------------------------------------------------------







(a)

an amount equal to one times the Annual Salary, less lawful deductions; up until
the first anniversary the severance amount will equal the salary of the number
of months employed

 

(b)

an amount equal to the greater of (i) one times the Executive's targeted annual
bonus, and

(ii)  one times the bonus received by him in the previous year; and

 

(c)

accrued but unused vacation time as at the Termination Date.

 

(d)

immediate vesting of all unvested options.




4.3     Resignation  for Good Cause.  The Executive  may resign  on two weeks'
 written  notice  (the end of such notice also being the "Termination Date") for
"Good Cause" (as defined below), in  which event the Company shall be obligated
to pay the Executive, on the Termination Date, an amount equal to one times the
Annual Salary and if less than one year the severance amount will equal the
salary of the number of months employed, less lawful deductions.




4.4     Payments on Termination Without Cause and Resignation for Good Cause.

The Executive  may direct the Company to pay the amounts  in  section  4.2 or
4.3  in  a lump  sum  or i n installments on regular paydays  of  the  Company.
 Furthermore,  until  the  earlier  of  the   second anniversary of the
Termination Date or the  Executive   obtaining  comparable  alternative
  benefit coverage, the Executive shall continue to be entitled to participate,
at the expense of the Company, in the Company's Benefit plans  in effect as of
the Termination  Date, unless  such  participation is not permitted under any
such plan or policy. The compensation and benefits set out in sections 4.2, 4.3
and 4.4 shall be collectively referred to as the "Severance"




4.5     Good Cause Defined: As used herein, "Good Cause" means the occurrence of
one of the following events without the Executive's express written consent:




(a)

the assignment by the Company of any substantial new or different duties
inconsistent with the Executive's positions, duties, responsibilities and status
with the Company immediately prior to such change in assigned duties;




(b)

a material reduction in the Executive's responsibilities, except as a result of
the Executive's death, disability or retirement;

 

(c)

a reduction by the Company in the Executive's Annual Salary;








--------------------------------------------------------------------------------







(d)

a change in the principal executive office of the Company to a location more
than 60 miles from the then-current location of the principal executive office
of the Company;




(e)

the requirement by the Company that the Executive be based anywhere other than
within a 60 mile radius of the Executive's then current location;

 

(f)

the failure by the Company to continue in effect, or a material change in the
terms of the Executive's participation in benefits under any Incentive Plan or
Benefits  plan (collectively, the "Existing Plans"), the effect of which would
be to materially reduce the total value, in the aggregate, of the benefit to the
Executive of the Existing Plans;




(g)

any reduction by the Company of the number of paid vacation days to which the
Executive is entitled; or




(h)

any other  events or circumstances which would constitute a constructive
dismissal at common law.




4.6     Termination for Cause. The Company may at any time terminate the
employment of the Executive and this Agreement for just cause. Without limiting
the generality of the foregoing, just cause shall be deemed to exist in the
event the Executive:




(a)

engages in conduct which is detrimental to the reputation of the Company or any
of its Affiliates in any material respect;




(b)

has committed an act of fraud or material dishonesty in connection with or
related in any way to his employment with the Company;




(c)

is the subject of any enforcement proceeding by a securities regulatory
authority or agency;




(d)

breaches his duties under this Agreement; or




(e)

willfully neglects his duties to a material degree.




In such event, the Executive shall not be entitled to any compensation or
notice, but shall be entitled to receive the Annual Salary and vacation pay
earned to the date of termination and payment of any reimbursable expenses.








--------------------------------------------------------------------------------




 




4.7      Resignation or Termination after a Change of Control. Notwithstanding
any other provision in this Agreement, if within 6 months following a Change of
Control of the Company (as defined below), the Employee's employment is
terminated by the Company without Cause, or the Employee resigns with or without
Good Cause within 6 months following a Change of Control, in either case he will
receive Severance as set out in Sections 4.2 and 4-




4.8      Change of Control Defined. For all purposes of this Agreement, "Change
of Control" means:




(a)

the acquisition, directly or indirectly, by any person or group of persons
acting jointly  or in concert, of common shares of the Company which, when added
to all other common shares of the Company at the time held directly or
indirectly by such person or persons acting jointly or in concert, constitutes
for the first time in the aggregate 50% or more of the outstanding common shares
of the Company and such shareholding exceeds the collective shareholding of the
current directors of the Company, excluding any directors acting in concert with
the acquiring party; or




(b)

the removal, by extraordinary resolution of the shareholders of the Company, of
more than 51% of the then incumbent Board of the Company, or the election of a
majority of Board members to the Company's board who were not nominees of the
Company's incumbent board at the time immediately preceding such election; or




(c)

consummation of a sale of all or substantially all of the assets of the Company;
or




(d)

the consummation of a reorganization, plan of arrangement, merger or other
transaction which has substantially the same effect as (a) to (c) above




4.9      No Mitigation. The Executive shall not be required to mitigate the
amount of any payments provided for in this section by seeking other employment
or otherwise, nor shall the amount of any payment provided for in this section
be reduced by any compensation earned by the Executive as the result of
employment by another employer after the date of termination, or otherwise.




4.10     Return of Property, On the cessation of employment for any reason, the
Executive agrees to deliver to the Company all documents, financial statements,
records,  plans, drawings and papers of every nature, in any way relating to the
affairs of the Company and








--------------------------------------------------------------------------------




its subsidiaries or affiliated companies, if any, which are in the Executive's
possession or control.




4.11   Right to Deduct. The Company shall have the right to offset any money
properly due by the Executive to the Company against any amounts payable by the
Company to the Executive under this Agreement.




If the Executive becomes:




(a)

temporarily disabled before termination of his employment hereunder, the Company
and its subsidiaries will pay the Executive the Annual Salary and Benefits to
which he is otherwise entitled pursuant to his employment provided the
 Executive  exercises reasonable efforts to return to employment as soon as
practicable until the earlier of (i) such time as the Executive is eligible for
Long Term Disability Benefits or 1 20 days following the date on which such
temporary disability arose, or




(b)

permanently disabled (which shall refer to any disability resulting i n the
Executive being unable to perform substantially all his employment duties for
more than 120 consecutive days or more than 120 days in any calendar year), the
Company may forthwith terminate the Executive's employment, and the Executive
will thereafter be paid (by the Company or by a corporation entitled to issue
annuity contracts engaged by the Company)




4.12     Release In return for the Severance or payments under sections 4.13(b)
and any other amounts payable to the Executive, the Executive will deliver to
the Company a full and final release of all claims arising on such termination.




5.     PRIVACY

5.1   By accepting employment with the Company, the Executive consents to the
Company collecting, using and disclosing his personal information for the
purposes relating to the maintenance of the employment relationship. The
purposes of the Company's collection,  use  and  disclosure include, but are not
limited to:




(a)

ensuring that the Executive is properly remunerated for his services to the
Company which shall include disclosure to third party payroll providers;




(b)

administering and/or facilitating the provision of any benefits to which the
Executive is or may become entitled, including bonuses, benefits, pensions,
registered retirement








--------------------------------------------------------------------------------




savings plans, short, medium and long-term incentive plans; this shall include
the disclosure of the Executive's personal information to the Company's third
party service providers and administrators;




(c)

ensuring that the Company is able to comply with any regulatory, reporting and
withholding requirements relating to the Executive's Consulting;




(d)

performance and promotion;




(e)

monitoring the Executive's access to and use of the Company's electronic media
services in order to ensure that the use of such services is in compliance with
the Company's policies and procedures and is not in violation of any applicable
laws;




(f)

complying with the Company's obligations to report improper or illegal conduct
by any director, officer, employee or agent of the Company under any applicable
securities, criminal or other law;




(g)

allowing a potential purchase of the shares or assets of the Company to conduct
due diligence with respect to Consulting obligations of the Company, subject to
compliance with the treatment of such information as required by applicable
legislation respective privacy; and




(h)

any other purpose for which the Executive is given notice and which is
reasonably related to the maintenance of the Executive's Consulting
relationship.




6.   SUCCESSORS OR ASSIGNS




6.1  Successors.   This Agreement shall ensure to the benefit of and be binding
upon and shall be enforceable by the Company and the successors and assignees of
the Company.  The Company will require  any  successor  (whether  direct  or
 indirect,  by  purchase,  amalgamation,  consolidation   or otherwise) to all
or substantially all of the business and/or assets of the Company to assume
liability, jointly and severally with the Company for the performance by the
Company of its obligations under this Agreement.   Failure of the Company to
obtain such agreement prior to the effectiveness of any such succession shall be
a breach of this Agreement and in addition to all other remedies available to
the Executive, the Executive shall be entitled to deliver a notice of
resignation under section 4.7 at any time within the four month period following
such succession and to receive








--------------------------------------------------------------------------------




the payments and to exercise the rights in such section accordingly.




6.2     Assignment.  The Company shall be entitled to assign this agreement
without the Executive's consent to any affiliate of the Company on written
notice to the Executive, provided there is no material change to the Executive's
terms of employment. The Company shall remain jointly and severally liable to
the Executive with such assignee. The Executive shall not be entitled to assign,
pledge or grant a security interest in any obligation of the Company to make
payment here under.




6.3     Benefit Binding.  This Agreement shall ensure to the benefit of, shall
be binding upon, and shall be enforceable by the Executive's legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Executive dies while any amounts are still payable
to the Executive under this Agreement, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
such legal  representatives,  executors, administrators, successors, heirs,
distributees, devisees and legatees or to the Executive's estate.




7.      MISCELLANEOUS




7.1     Applicable Law. This Agreement and the employment of the Executive shall
be governed, interpreted, construed and enforced according to the laws of the
state of Idaho




7.2     Time. Time shall be of the essence of this Agreement.




7.3    Entire Agreement. This Agreement represents the entire Agreement between
the Executive and the Company concerning the subject matter hereof and
supersedes any previous oral or written communications, representations,
understandings or agreements with the Company or any officer or agent thereof.
 This Agreement may only be amended or modified in writing signed by the
parties.




7.4    Notices. Any notice, acceptance or other document required or permitted
 hereunder shall be considered and deemed to have been duly given if delivered
by hand or mailed by postage prepaid and addressed to the party for whom it is
intended at the party's address provided as follows or to such other address as
the party may specify in writing to the other and shall be deemed to have been
received if delivered, on the date of delivery, and if mailed as aforesaid, then
on the second business day following the date of mailing  thereof,  provided
that if there shall be at the time  of mailing or within two business days
thereof a strike, slowdown or other labor dispute which  might  affect delivery
of notice by the mails, then the notice shall only be effective if actually
delivered:

In the Case of the Company, to:

WestMountain Gold, Inc

120 East Lake Street, Suite 401

Sandpoint, ID 83864














--------------------------------------------------------------------------------




In the case of the Executive, to:

James W. Creamer III

1622 Monroe Street

Denver, CO  80206
















7.5    Waiver.  The waiver by the Executive or by the Company of a breach of any
provision of this Agreement by the Company or the Executive shall not operate or
be construed as a waiver of any subsequent breach by the Company or by the
Executive.




7.6    Recourse on Breach.  The Executive acknowledges that damages would be an
insufficient remedy for a breach of this Agreement and agrees that the Company
may apply for and obtain any relief available to it in a court of law or equity,
including injunctive relief, to restrain breach or threat of breach of this
Agreement or to enforce the covenants contained herein, and in particular, the
covenant contained in Section 3.3, in addition to the rights the Company may
have to damages arising from said breach or threat of breach.  The executive
hereby waives any defenses he may or can have to strict enforcement of this
Agreement by the company.




7.7     Independent Legal Advice.  The Executive hereby represents and warrants
to the Company and acknowledges and agrees that she had the opportunity to see
and was not prevented nor discouraged by the company from seeking independent
legal advice prior to the execution and delivery of this Agreement and that, in
the event that she did avail herself of that opportunity prior to signing this
Agreement, she did so voluntarily and without any undue pressure and agrees that
her failure to obtain independent legal advice shall not be used by her as a
defense to the enforcement of her obligations under this agreement.




IN WITNESS WHERE OF the parties have executed this Agreement on September 8,
2014




WestMountain Gold, Inc.






















By:

/s/ Gregory Schifrin

Date:  September 15, 2014

Name:

Gregory Schifrin




Title:

Chief Executive Officer













By:

/s/ James W. Creamer III

Date:  September 15, 2014

Name:  James W. Creamer III
























































--------------------------------------------------------------------------------




Schedule A:

Health Insurance Benefits to be paid by the Company.